         Case 6:20-cr-00097-ADA Document 40 Filed 01/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                             §
 UNITED STATES OF AMERICA                    §
                                             §
 V.                                          §          CAUSE NO. 6:20-CR-097-ADA
                                             §
CECILY ANN AGUILAR                           §

                         NOTICE OF ATTORNEY APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Horatio R. Aldredge, Assistant Federal Public Defender and enters
appearance as counsel for the defendant in the above-styled and numbered cause.


                                          Respectfully submitted.

                                          MAUREEN SCOTT FRANCO
                                          Federal Public Defender
                                          __________________________________
                                          /s/ HORATIO R. ALDREDGE
                                          Supervisory Assistant Federal Public Defender
                                          Western District of Texas
                                          Lavaca Plaza
                                          504 Lavaca St., Ste. 960
                                          Austin, Texas 78701
                                          (512) 916-5025 / (512) 916-5035 (FAX)
                                          Bar Number: Texas 00795216

                              CERTIFICATE OF SERVICE
       I hereby certify that on the 6th day of January, 2021, I filed the foregoing Notice of
Attorney Appearance using the CM/ECF system which will give electronic notification to the
following:
Mark Frazier
U.S. Attorney's Office
800 Franklin
Suite 280
Waco, TX 76701


                                                  /s/ HORATIO R. ALDREDGE
